Mr. Justice Thornton delivered the opinion of the Court: Appellant and one Croka were sureties upon a note.executed by them and Huffman, as principal, to appellee. It would be alike unimportant and improper to review the evidence, as the case must be submitted to another jury for the error of the court below in refusing a proper question to be answered which might have elicited competent and material testimony. One of the issues, and the main one, was, whether or not the sureties had been released from their obligation to pay the note by an agreement between them and the payee of the note, upon a sufficient consideration. The existence of such an agreement was positively testified to by appellant and Huffman, and as positively denied by appellee. In rebuttal, appellee introduced as a witness one Ford, who detailed a conversation between appellee and the sureties in regard to an application which they intended to make to Huffman, to prevail upon him to secure the debt in some other manner. Upon cross-examination, this witness was asked the following question: “Was anything said in that conversation about releasing Phares and Croka from the note?” Objection was made to the question and sustained by the court, and exception taken. This question should have been answered. Upon cross-examination a party has a right to propound leading questions. The answer would necessarily have been merely affirmative or negative. If affirmative, the natural and necessary inquiry would have been, “What was said about releasing them?” It is said that the refusal of the court excluded no fact from the jury. It may have had the same effect. It forestalled inquiry which may have resulted in important testimony. Counsel are not bound to disclose the object of questions upon cross-examination when the court can easily see that they are germane to the issue. In such case, it is not necessary to propose to the court to prove any particular fact. Such practice would destroy the power and defeat the ultimate purpose of cross-examination. It is also a well settled rule that, where a witness details a conversation, the party against whom the evidence is offered is entitled to the whole of the conversation, and any action of the court which prevents its obtainment violates this rule of law. The question was proper, and the objection to it should have been overruled. It is also contended that the court erred in excluding the testimony of Huffman as to his understanding of the effect of a mortgage given by him to appellee. The following is the language of the Avitness : “My understanding was at the time, and still is, that this mortgage Avas given to release the securities and secure the payment of the note. I think Barber understood it in that Avay also.” Tire purpose in the execution of the mortgage could not be ascertained in this manner. This could only be determined by the acts and declarations of the parties in connection with the instrument. If the term “understanding” was used as synonymous Avith “opinion,” then the evidence was properly excluded. The mere statement of the case is a sufficient argument to show the impropriety of the Avitness in the expression of an opinion. The very object of impanelling a jury was to exclude all mere opinion and submit to them the facts for their opinions. If the witness employed the word in its common acceptation, the ruling of the court Avas still unquestionably right. Understanding, in common parlance, means a comprehension of 'a particular state of things. The object of the testimony should have been not to obtain the idea of the witness upon undisclosed facts, but to elicit facts to enable the jury to form their conclusion. The testimony was properly excluded. We do not think it was error to refuse the introduction of. the testimony of appellee for the purpose of contradiction, as transcribed from a phonographic report of a former trial between these parties. So far as the record shows, appellee had never seen this transcript of his evidence, and did not even know of its existence. It may have been a fair and.truthful report of his testimony, and it may not. These reports are taken for the convenience of the parties. The legislature has not declared that they shall be evidence upon the trial, or for any purpose, and we have no power to legislate. For the refusal to permit the witness Ford, to answer, the judgment is reversed and the cause remanded. Judgment reversed.